DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rahman (US Pub. 2019/0327693).
Regarding claims 11 and 15, Rahman discloses a terminal comprising: 
a receiver (fig.3 element 310) that receives a configuration which indicates a method among methods for determining a transmission power of a physical uplink shared channel (par.0132-0133 “multiple alternatives for β……configured via higher layer RRC…..or DCI based signaling…… the PPUSCH,f,c(I,j,qd,1)”); and 
a processor (fig.3 element 340) that determines the transmission power according to the method, wherein the methods include a first method and a second method, 
the first method (par.0127 “embodiment 1”) scales the transmission power (par.0127 “for PUSCH, a UE first scales……of the transmit power PPUSCH,f,c(I,j,qd,1)” using a first coefficient (par.0127 “β”), 
the second method (par.0140 “embodiment 3”) scales the transmission power using a second coefficient (par.0140-0142), 
the first coefficient is based on a ratio of the number of elements with non-zero power (par.0127 “the non-zero PUSCH is transmitted”) to the number of antenna ports (par.0127 “β=po/p”), and 
the second coefficient is equal to or more than 1(par.0144 “β1”, “β2”).  
Regarding claim 12, Rahman discloses the processor reports a capability information which indicates a support of the method, and the method corresponds to the capability information (par.0132 “the UE can report a preferred β value when the UE reports the UE's coherence capability”).
Regarding claims 13-14, Rahman discloses the processor splits the transmission power equally across antenna ports with non-zero power (par.0127 “scaled power is then split equally across the antenna port on which the non-zero PUSCH is transmitted”).  
Regarding claim 14, Rahman discloses the processor splits the transmission power equally across antenna ports with non-zero power.  
Regarding claim 16, Rahman disclose everything as claim 11 above.  More specifically, Rahman discloses a base station comprising: a transmitter and a processor (fig. 2 element 210a, 225).
Regarding claim 17, Rahman disclose everything as claim 11 above.  More specifically, Rahman discloses a system comprising a terminal (fig.3) and a base station(fig.2).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642